Exhibit 10.57

Certain confidential information contained in this document, marked by brackets
as [***], has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






THIRD AMENDMENT TO
CLINICAL CHEMISTRY ANALYZER AGREEMENT


This Third Amendment to Clinical Chemistry Analyzer Agreement (the “Amendment”),
entered into as of August 27th, 2019, modifies that certain Clinical Chemistry
Analyzer Agreement between FUJIFILM Corporation and Heska Corporation, dated
January 30, 2007, including its amendments by the First Amendment to Clinical
Chemistry Analyzer Agreement dated April 1st, 2014 and the Second Amendment to
Clinical Chemistry Analyzer Agreement dated April 1st, 2015 (collectively,
“Original Agreement”). Capitalized terms not otherwise defined have the meanings
ascribed to them in the Original Agreement. In the event of any conflict between
the terms and conditions of the Original Agreement and this Amendment, the terms
and conditions of this Amendment shall control. The headings in this Amendment
are included for purposes of convenience only and shall not affect the
construction or interpretation of its provisions.






WITNESSETH:


WHEREAS, Fuji and Heska entered into the Original Agreement in which Heska was
appointed an exclusive distributor of Products in the Territory subject to the
terms and conditions of the Original Agreement;


WHEREAS, Fuji and Heska desire to amend the terms and conditions of the Original
Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and upon the terms and subject to the conditions set forth
below, Heska and Fuji hereby agree as follows:


AGREEMENT:




1.
Element DC5X Analyzer. A new Section 1.27 consisting of the following shall be
added to the Original Agreement:



1.27
“Element DC5X Analyzer” shall mean a Dri-Chem NX 700 (HESKA CAT No. 6611 /
Fuji’s Material No : 16575966) which is an OEM product supplied by Fuji to
Heska.



2.
Target Purchase Quantity. A new Section 1.28 consisting of the following shall
be added to the Original Agreement:

    
1.28 “Target Purchase Quantity” shall mean an annual target quantity of the
Element DC5X Analyzers to be purchased by Heska from Fuji in each Fiscal Year.
The Target Purchase Quantity shall be [***] Element DC5X Analyzers.


3.
Actual Purchase Quantity. A new Section 1.29 consisting of the following shall
be added to the Original Agreement:

    
1.29 “Actual Purchase Quantity” shall mean an annual actual quantity of the
Element DC5X Analyzers purchased by Heska from Fuji in each Fiscal Year. For the
avoidance of doubt, the Actual Purchase Quantity shall be included in the count
of the quantity of the Analyzers purchased by Heska from Fuji which shall be the
basis for determining whether or not Heska meets the Minimum Commitment under
Section 1.26.


4.
Target Award. A new Section 1.30 consisting of the following shall be added to
the Original Agreement:

    
1.30 “Target Award” shall mean an award to be paid by Fuji to Heska in case of
achievement by Heska of the Target Purchase Quantity.


5.
Affected Products. A new Section 1.31 consisting of the following shall be added
to the Original Agreement:



1.31 “Affected Products” shall mean the Products of which manufacturing location
has been changed from Yokohama, Japan to Ho Chi Minh City, Vietnam due to Fuji’s
circumstances.


6.
Reimbursement Balance. A new Section 1.32 consisting of the following shall be
added to the Original Agreement:



1.32 “Reimbursement Balance” shall mean the balance between (i) the
transportation cost that Heska would have incurred if the Affected Products had
been shipped from Yokohama, Japan and (ii) the actual transportation cost
incurred by Heska in connection with shipment of the Affected Products, to be
paid by Fuji to Heska in accordance with Section 4.15.


7.
Actual Shipment Quantity. A new Section 1.33 consisting of the following shall
be added to the Original Agreement:



1.33 “Actual Shipment Quantity” shall mean an actual quantity of the Affected
Products shipped by Fuji to the shipping destination designated by Heska in each
six month period.


8.
Transportation Cost Balance. A new Section 1.34 consisting of the following
shall be added to the Original Agreement:



1.34 “Transportation Cost Balance” shall mean the balance per dimensional weight
in U.S. dollars between (i) a transportation fee that would be charged according
to the applicable total cost set forth in the paragraph (e) of Section 4.15 if
the Affected Products were shipped from Yokohama, Japan to Heska’s warehouse at
Iowa, the U.S. as shipping destination and (ii) a transportation fee that is
charged according to such total cost if the Affected Products are shipped from
Ho Chi Minh City, Vietnam to such warehouse.


9.
Payment of Target Award. A new Section 3.7 consisting of the following shall be
added to the Original Agreement:



3.7
Payment of Target Award. In the event that Heska achieves the Target Purchase
Quantity, Fuji shall pay to Heska the Target Award, which shall be equivalent to
the amount calculated by multiplying the Actual Purchase Quantity by [***]. The
Target Award shall be paid in accordance with the following procedures:

(a)
Within thirty (30) days after the end of each Fiscal Year, Fuji shall notify, in
writing, Heska of (i) the Actual Purchase Quantity in the Fiscal Year and (ii)
the amount of the Target Award calculated on the basis of such Actual Purchase
Quantity in accordance with the calculation method above (the “Preliminary
Target Award”, and collectively with (i) the Actual Purchase Quantity in the
Fiscal Year, the “Actual Purchase Quantity, Etc”).

(b)
Within thirty (30) days after receipt by Heska of the notice set forth in the
paragraph (a) above (the “Award Opposition Period”), Heska shall notify, in
writing, Fuji of (i) whether or not Heska approves the Actual Purchase Quantity,
Etc described in such notice and (ii) grounds for Heska’s disapproval to the
Actual Purchase Quantity, Etc if Heska does not approve. If Heska fails to
notify, in writing, Fuji thereof for the Award Opposition Period, Heska shall be
deemed to approve the Actual Purchase Quantity, Etc upon expiration of the Award
Opposition Period. The notice of Heska’s disapproval to the Actual Purchase
Quantity, Etc shall be sent to Fuji along with documents supporting such
disapproval.

(c)
In the event of (i) receipt by Fuji of the notice of Heska’s approval to the
Actual Purchase Quantity, Etc or (ii) Heska being deemed to approve the Actual
Purchase Quantity, Etc in accordance with the paragraph (b) above, the Target
Award shall be fixed as the amount of the Preliminary Target Award upon such
receipt or being deemed, as the case may be, and Fuji shall pay such amount to
Heska within thirty (30) days after such fixation as long as such amount is
greater than zero (0).

(d)
In the event of receipt by Fuji of the notice of Heska’s disapproval to the
Actual Purchase Quantity, Etc and documents supporting such disapproval, Fuji
and Heska shall discuss in good faith in order to eliminate the gap in
perception concerning the Actual Purchase Quantity, Etc between Fuji and Heska.

(e)
Fuji will issue Heska a credit to Fuji’s Heska account (the “Discount Credit”),
the Discount Credit shall be used by Heska and accepted by Fuji as payment
against any Heska purchase amount of Products due Fuji, or if no amount is then
due, shall cause Fuji to issue to Heska a cash refund payable to Heska by wire
transfer from Fuji.



10.
Delivery of Product. Section 4.9 of the Original Agreement is hereby deleted in
its entirety and replaced with the following:



4.9
Delivery of Product; Determination of Method of Transportation. Products shall
be delivered FCA (Incoterms 2010) Fuji’s warehouse at Yokohama, Japan or Ho Chi
Minh City, Vietnam, except for any Product made in China, which shall be DDP
(Incoterms 2010) Heska's USA warehouse specified on each Purchase Order. For
Products delivered FCA Fuji’s warehouse at Yokohama, Japan or Ho Chi Minh City,
Vietnam, (i) the method of transportation of the Products, shipping destination,
the carrier selected and other matters concerning transportation as may be
required by Fuji shall be as specified by Heska in its purchase orders, and (ii)
packaging specifications of the Products shall be those specified in Exhibit
4.9. Notwithstanding the foregoing, regarding the consumable Products, Heska
agrees and acknowledges that Fuji has an allowance of [***] of the quantity of
delivered Products than ordered quantity in the firm purchase order. In addition
to the requirements set forth in Section 4.1, all consumable Products which has
the term of validity (i.e., expiration date) shall be delivered by Fuji within
[***] from the date of manufacturing such consumable Products.



11.
Payment of Reimbursement Balance. A new Section 4.15 consisting of the following
shall be added to the Original Agreement:



4.15
Payment of Reimbursement Balance. With respect to the Affected Products, Fuji
shall pay to Heska the Reimbursement Balance, which shall be equivalent to the
amount calculated by multiplying the Actual Shipment Quantity by the
Transportation Cost Balance; provided, however, that, in the event of any change
to the total cost set forth in the paragraph (e) below, the Reimbursement
Balance shall be equivalent to the amount calculated by multiplying the Actual
Shipment Quantity after such change by the Transportation Cost Balance from the
date of such change. The Reimbursement Balance shall be paid in accordance with
the following procedures:

(a)
Within thirty (30) days after April 1 and October 1 of each Fiscal Year, Fuji
shall notify, in writing, Heska of (i) the Actual Shipment Quantity in the
preceding six month period, (ii) the Transportation Cost Balance in the
preceding six month period and (iii) the amount of the Reimbursement Balance
calculated on the basis of such Actual Shipment Quantity and such Transportation
Cost Balance for the preceding six month period, in accordance with the
calculation method above (the “Preliminary Reimbursement Balance”, and
collectively with (i) the Actual Shipment Quantity in the six month period and
(ii) the Transportation Cost Balance, the “Actual Shipment Quantity, Etc”).

(b)
Within thirty (30) days after receipt by Heska of the notice set forth in the
paragraph (a) above (the “Reimbursement Opposition Period”), Heska shall notify,
in writing, Fuji of (i) whether or not Heska approves the Actual Shipment
Quantity, Etc described in such notice and (ii) grounds for Heska’s disapproval
to the Actual Shipment Quantity, Etc if Heska does not approve. If Heska fails
to notify, in writing, Fuji thereof for the Reimbursement Opposition Period,
Heska shall be deemed to approve the Actual Shipment Quantity, Etc upon
expiration of the Reimbursement Opposition Period. The notice of Heska’s
disapproval to the Actual Shipment Quantity, Etc shall be sent to Fuji along
with documents supporting such disapproval.

(c)
In the event of (i) receipt by Fuji of the notice of Heska’s approval to the
Actual Shipment Quantity, Etc or (ii) Heska being deemed to approve the Actual
Shipment Quantity, Etc in accordance with the paragraph (b) above, the
Reimbursement Balance shall be fixed as the amount of the Preliminary
Reimbursement Balance upon such receipt or being deemed, as the case may be, and
Fuji shall pay such amount to Heska within thirty (30) days after such fixation
as long as such amount is greater than zero (0).

(d)
In the event of receipt by Fuji of the notice of Heska’s disapproval to the
Actual Shipment Quantity, Etc and documents supporting such disapproval, Fuji
and Heska shall discuss in good faith in order to eliminate the gap in
perception concerning the Actual Shipment Quantity, Etc between Fuji and Heska.

(e)
In the event of any change, of the carrier designated by Heska, or to the
carrier’s total cost showing a transportation fee in U.S. dollars determined by
a measured rate system, Heska shall notify Fuji thereof as soon as practically
possible.



12.
LIST OF EXHIBITS. LIST OF EXHIBITS of the Original Agreement is hereby deleted
in its entirety and replaced with LIST OF EXHIBITS attached hereto.



13.
Exhibit 1.13. Exhibit 1.13 of the Original Agreement is hereby deleted in its
entirety and replaced with Exhibit 1.13 attached hereto.



14.
Exhibit 4.9. Exhibit 4.9 attached hereto shall be added to the Original
Agreement.



15.
No Other Changes. Except as expressly modified by this Amendment, all other
provisions of the Original Agreement shall remain in full force and effect, as
amended hereby.





IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representatives effective as of the last date on which this Amendment
has been duly signed by both parties.




SIGNED:




Heska Corporation
By:    /s/Nancy Wisnewski      
 
FUJIFILM Corporation
By:       [***]         
 
Name:   Nancy Wisnewski      
 
Name: [***]
Title:    Chief Operating Officer   
 
Title: [***]
[***]
Date:      09/04/2019   
 
Date:   10/23/2019
 
 
 
 



LIST OF EXHIBITS


1.13        Products and Purchase Prices


4.9        Packaging Specifications of the Products




1

